                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

RODNEY NICHOLS, an individual;

                        Plaintiff,                                         8:18CV378

        vs.                                                           AMENDED
                                                              FINAL PROGRESSION ORDER
FIRST DATA RESOURCES, LLC, a
Delaware Limited Liability Corporation;

                        Defendant.

        This matter comes before the Court on the parties’ Joint Stipulation to Extend Scheduling
Deadlines (Filing No. 17). After review of the parties’ stipulation, the Court finds good cause to
grant their requested extensions. Accordingly,

       IT IS ORDERED: The Joint Stipulation to Extend Scheduling Deadlines (Filing No. 17)
       is granted, and the following case progression deadlines shall apply:

       1)      The jury trial of this case remains set to commence before Robert F. Rossiter, Jr.,
               United States District Judge, in the Special Proceedings Courtroom, Roman L.
               Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m.
               on March 9, 2020, or as soon thereafter as the case may be called, for a duration
               of three (3) trial days. This case is subject to the prior trial of other civil cases that
               may be scheduled for trial before this one. Jury selection will be held at the
               commencement of trial.

       2)      The Pretrial Conference remains scheduled before the undersigned magistrate
               judge on February 24, 2020, at 10:00 a.m., in chambers. The parties’ proposed
               Pretrial Conference Order and Exhibit List(s) must be emailed to
               nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on February 17, 2020.

       3)      The deadline for completing written discovery under Rules 33, 34, and 36 of the
               Federal Rules of Civil Procedure is November 1, 2019. Motions to compel
               discovery under Rules 33, 34, and 36 must be filed by November 8, 2019.

               Note: A motion to compel, to quash, or for a disputed protective order shall not be
               filed without first contacting the chambers of the undersigned magistrate judge to
               set a conference to discuss the parties’ dispute.

       4)      The deposition deadline is November 1, 2019.

       5)      The deadline for filing motions to dismiss and motions for summary judgment
               remains November 15, 2019.
6)     Motions in limine shall be filed seven days before the pretrial conference. It is not
       the normal practice to hold hearings on motions in limine or to rule on them prior
       to the first day of trial. Counsel should plan accordingly.

7)     All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.


Dated this 26th day of August, 2019.

                                              BY THE COURT:


                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
